Title: From Benjamin Franklin to Deborah Franklin, 9 October 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Oct. 9. 1767
I return’d yesterday Evening from Paris safe and well, having had an exceeding pleasant Journey, and quite recover’d my Health. I have hardly had time to read the Letters I found here as yet, and therefore can only acknowledge not answer them by this Packet. Yours of Augt. 22 is one of them. In my next I shall give you a particular Account of my Tour. Excuse me to Mr. Foxcroft; I shall write to him next Week. I can now only add, (with my Love to Sally) that I am, my dear Debby, Your ever affectionate Husband
B Franklin
